DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A method for beam failure recovery (BFR) by a user equipment (UE), the method comprising: receiving, a medium access control (MAC) control element (CE) from a base station; performing BFR upon at least one of a plurality of selected secondary cells (SCells) based on the received MAC CE; wherein the MAC CE indicates whether each of the plurality of selected SCells supports BFR based on one or more BFR-related radio resource control (RRC) parameters in an RRC message, and wherein the one or more BFR-related RRC parameters contain at least one of: one or more BFR-candidate-reference signals; a beam-failure-candidate-beam-threshold; and one or more reference signal identifiers (IDs) for failure detection resources (failureDetectionResources).

13. A user equipment (UE) comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: receive a medium access control (MAC) control element (CE) from a base station; perform beam failure recovery (BFR) upon at least one of a plurality of selected secondary cells (SCells) based on the received MAC CE; wherein the plurality of selected SCells is grouped into at least one subset based on: an explicit indication in radio resource control (RRC) signaling, an implicit indication based on an order of SCellIDs in an SCellID list; an absolute radio frequency channel number (AFRCN) value in frequencvlnfoDL; a frequency range (FR); and a preamble of contention free random access (CFRA) for BFR, the preamble having one or more SCellIDs corresponding to one or more SCells detecting beam failures; and wherein when the preamble of CFRA for BFR does not contain any of the one or more SCellIDs, the base station considers all of the at least one subset of the plurality of SCells as detecting beam failure.

Allowable Subject Matter
Claims 1-2, 7-13, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Cirik et al. US 20190253941, Amuru et al. US 20200205193 and Zhou et al. US 20190207667.  Cirik discloses a beam failure recovery process where a base station may send, to a wireless device, one or more configuration parameters of a 
Regarding claim 1, the prior art of record does not disclose the MAC CE indicates whether each of the plurality of selected SCells supports BFR based on one or more BFR-related RRC parameters in an RRC message, and the one or more BFR-related RRC parameters contain at least one of one or more BFR-candidate-reference signals; a beam-failure-candidate-beam-threshold; and one or more reference signal identifiers for failure detection resources in combination with other limitations of the claim.
Regarding claim 13, the prior art of record does not disclose to receive a medium access control (MAC) control element (CE) from a base station; perform beam failure recovery (BFR) upon at least one of a plurality of selected secondary cells (SCells) based on the received MAC CE; wherein the plurality of selected SCells is grouped into .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468